In an action to recover damages for personal injuries, the appeal is (1) from so much of an order entered July 31, 1958 as limits amendment of the demand in the complaint for damages to $100,000 instead of to $500,000, and (2) from an order entered August 13, 1958 denying a motion for reargument. Order entered July 31, 1958 modified by striking from the second ordering paragraph the figure “ $100,000 ” and by substituting therefor the figure “ $500,000 ”. As so modified, order insofar as appealed from affirmed, without costs. The motion to increase the demand should have been granted in full. There is some proof of seizures of greater frequency and intensity since commencement of the action and service of the original bill of particulars. On the other hand there was no proof of prejudice to respondent, which had prior notice that application would be made for an increase. Appeal from order entered August 13, 1958 dismissed, without costs. No appeal lies from an order denying a motion for reargument. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.